Citation Nr: 1144411	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  02-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 60 percent effective from March 27, 1997, for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Cindy Smith, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active service from February 1964 to August 1967. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a decision of May 1999 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO) which awarded the Veteran service connection for degenerative disc disease of the lumbosacral spine, effective from September 30, 1992, and assigned a rating of 20 percent.  The Veteran filed a timely notice of disagreement (NOD) regarding both the effective date and the initial rating assigned for his low back disability. 

A November 1999 rating decision denied the claim for an earlier effective date, but granted a higher rating of 60 percent from March 1997.  Additional rating action in August 2002 raised the initial rating to 40 percent.  A concurrent Statement of the Case (SOC) was issued for the rating prior to March 1997; however, the evaluation from March 1997 forward was not addressed.  The Veteran filed a timely Substantive Appeal in November 2002. 

In a May 2005 decision, the Board denied the earlier effective date claim.  It also granted an initial rating (prior to March 1997) of 60 percent, specifically finding that a rating in excess of 60 percent was not warranted for that period, either under the schedule or via the extraschedular provisions.  With respect to the rating from March 1997 forward, the Board remanded the claim in accordance with Manlincon v. West, 12 Vet. App. 238 (1999), for issuance of a SOC; the SOC was issued in April 2007.  The Veteran filed his timely Substantive Appeal in June 2007, specifically requesting an extraschedular rating. 

The Veteran appealed the Board's May 2005 determination that an earlier effective date was not warranted to the Court of Appeals for Veterans Claims.  In a November 2007 Joint Motion for Partial Remand, the parties agreed that the earlier effective date claim must be reconsidered.  The parties also noted specifically that they did not wish to disturb the Board's 2005 award of the increased rating prior to March 1997, and that the rating since March 1997 remained in the jurisdiction of the Board because of its 2005 Remand.  Thus, at that time, the sole remaining issues before the Board were entitlement to an earlier effective date and the increased rating from March 1997 forward.  The Board issued a decision in February 2008 which granted an earlier effective date for the grant of service connection.  The Board also remanded the claim for a higher rating for the period from March 27, 1997 to present; specifically the case was remanded for the Veteran's claim to be sent to the Director of the Compensation and Pension Service for consideration of entitlement to an extraschedular rating under 38 C.F.R. § 3.321.  In a February 2009 decision, the Director denied entitlement to an extraschedular rating for the Veteran's service-connected low back disability, on the basis that there was no unusual or exceptional disability pattern that renders application of the regular rating criteria impractical.  

In September 2009 the Board remanded the issue of entitlement to a rating in excess of 60 percent effective from March 27, 1997, for further development; specifically the case was remanded in order for the Veteran to be afforded a VA examination and for the Veteran's complete Social Security Administration (SSA) records to be obtained.  The Veteran was afforded a VA examination in May 2010 and the Veteran's SSA records were obtained.  Thus the Board finds that all requested development has been completed and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In September 2009 the Board referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU) effective from July 24, 1985, to the RO for appropriate action.  The RO then issued a decision denying TDIU in the May 2011 Supplemental Statement of the Case (SSOC) and in the August 2011 SSOC; however, the Veteran has not filed either a Notice of Disagreement or a Substantive Appeal.  Thus, the Board finds that the issue of TDIU is not before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  Since March 27, 1997, the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by range of motion limited to 20 degrees; however, it is not manifested by ankylosis in an unfavorable angle with marked deformity and involvement of the major joints or without other joint involvement nor is it manifested by unfavorable ankylosis of the entire spine.

3.  The Veteran's degenerative disc disease of the lumbosacral spine is manifested by moderate radiculopathy to the right and left lower extremities.


CONCLUSIONS OF LAW

1.  Since March 27, 1997,  the criteria for an increased rating in excess of 60 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5292, 5293 (2002); 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002) (effective from September 23, 2002 to September 25, 2003); 38 C.F.R. §§ 3.102 , 3.159, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5237, 5243 (2011) (effective from September 26, 2003).

2.  The criteria for the assignment of a separate 20 percent rating for the service-connected degenerative disc disease of the lumbosacral spine on the basis of radiculopathy involving the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, 4.124a including Diagnostic Code 8520 (2011).  

3.  The criteria for the assignment of a separate 20 percent rating for the service-connected degenerative disc disease of the lumbosacral spine on the basis of radiculopathy involving the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, 4.124a including Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in December 2004, February 2007, and March 2008.  These letters detailed the elements of a higher rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible schedular ratings for an applicable rating criteria.  The Board finds that this was accomplished in the May 2007 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the February 2007 and March 2008 letters.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in November 1998 and May 2010.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  



II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

In the November 1999 rating decision the RO granted the Veteran an increased rating of 60 percent for his degenerative disc disease of the lumbosacral spine, effective March 27, 1997.  During the pendency of this appeal, the criteria for evaluating disorders of the spine were revised twice.  The former rating criteria for evaluating the spine were in effect through September 22, 2002 and then were revised beginning on September 23, 2002.  Effective September 26, 2003, the diagnostic codes were renumbered and criteria for evaluating disorders of the spine were substantially revised.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  VA General Counsel found that an amended version shall apply only to periods from and after the effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, the prior version(s) shall apply to periods preceding the amendment but may also apply after the effective date of the amendment if more favorable to the claimant.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier than the effective date thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

For the period up to September 22, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation was warranted for mild intervertebral disc syndrome.  A 20 percent evaluation was in order for moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation contemplated severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  A 60 percent evaluation was warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

Diagnostic Code 5285 (in effect prior to September 26, 2003) provided ratings for residuals of fracture of vertebra.  Diagnostic Code 5285 provided that, in cases where residuals of vertebral fracture did not involve the spinal cord or require a neck brace, such residual disability was to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  When the residuals of vertebral fracture were without cord involvement, but with abnormal mobility requiring neck brace (jury mast), the disability rating was 60 percent.  When the residuals of vertebral fracture included cord involvement, being bedridden, or required long leg braces, the disability rating was 100 percent.  When a 100 percent rating was assigned, the VA adjudicator was to consider special monthly compensation. With lesser involvements (than cord involvement, being bedridden, or requiring long leg braces) residuals of vertebral fracture were to be rated for limited motion or nerve paralysis.  A Note to Diagnostic Code 5285 provided that, both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a.

Diagnostic Code 5286 (in effect prior to September 26, 2003) provided ratings for complete bony fixation (ankylosis) of the spine.  Ankylosis of the spine in a favorable angle was to be rated 60 percent disabling.  Ankylosis of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type), was to be rated 100 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5291 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the dorsal spine.  Slight limitation of motion of the dorsal spine was to be rated noncompensably (0 percent) disabling; moderate limitation of motion of the dorsal spine was to be rated 10 percent disabling; and severe limitation of motion of the dorsal spine was to be rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the lumbar spine.  Slight limitation of motion of the lumbar spine was to be rated 10 percent disabling; moderate limitation of motion of the lumbar spine was to be rated 20 percent disabling; and severe limitation of motion of the lumbar spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Under the prior criteria of Diagnostic Code 5295, addressing lumbosacral strain, a 20 percent evaluation was warranted for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  A 40 percent evaluation was in order for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

For the period beginning on September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided a 10 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Notes following Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided guidance in rating intervertebral disc syndrome.  Note (1) provided that, for purposes of ratings under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provides that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a.  

Moreover, the remaining diagnostic criteria for evaluating spine disorders have recently been revised, effective on September 26, 2003.  This revision incorporates the new criteria for evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-51458 (August 27, 2003).  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 percent evaluation is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

The Board notes that the terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Board notes that VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Degenerative Disc of the Lumbar Spine

After a careful review of the Veteran's claims file the Board finds that a rating in excess of 60 percent for degenerative joint disease of the lumbar spine is not warranted since there is no evidence that the Veteran's lumbar spine is manifested by ankylosis in an unfavorable angle with marked deformity and involvement of the major joints or without other joint involvement (Diagnostic Code 5286) nor is it manifested by unfavorable ankylosis of the entire spine (Diagnostic Code 5243).  

There is no medical evidence in the Veteran's claims file that his lumbar spine has been manifested by unfavorable ankylosis at any time since March 27, 1997.  At the Veteran's November 1998 VA examination his range of motion for flexion was to 40 degrees.  At the Veteran's May 2010 VA examination his range of motion for flexion was to 20 degrees with pain on active range of motion and additional pain after repetitive range of motion.  As discussed herein below, the Veteran's VA and private treatment records indicate that he has severe pain; however, there is no evidence, including the Veteran's own statements, that his back has ever been ankylosed.  Thus, the Board finds that there is no evidence that the Veteran's lumbar spine disability is manifested by ankylosis, which is necessary for a higher rating under either Diagnostic Code 5286 or Diagnostic Code 5243.

The Board notes that while the Veteran has diagnoses of IVDS that the maximum rating for IVDS based on incapacitating episodes is 60 percent; therefore, the Veteran cannot get a higher rating based on his IVDS.  The Board notes that it has considered the Notes following the General Rating Formula for Diseases and Injuries of the Spine which provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  There is no evidence in the Veteran's claims file of any bowel or bladder impairment; according to a March 2010 treatment note the Veteran specifically denied any bowel or bladder impairment.  Therefore, the Board finds that there is no evidence of bowel or bladder impairment therefore, a separate rating is not warranted; the issue of a separate rating for neurological impairments is discussed in further detail herein below.  

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  See DeLuca, supra.  The Veteran's VA and private treatment records and VA examinations indicate that the Veteran has severe pain and in October 2007 it was described as aching, numbing, shooting, intense, severe constant, hurting, stinging, tingling, sore, brief, radiating, unbearable cramping, sharp, severe, and sometimes excruciating.  In January 1998 it was noted that small amounts of activity equaled severe exacerbation of low back pain.  In July 2001 it was noted that he had an antalgic gait and stiff posture.  In addition, it was noted in a private October 2003 treatment note that x-ray studies revealed evidence of severe degenerative joint disease; it was also noted that since 1988 the Veteran had a diagnosis of failed back syndrome.  He also noted that the Veteran had several spinal surgeries along with many spinal and facet joint steroid injections in order to alleviate his pain and improve his quality of life.  Thus, while the Veteran clearly has pain associated with degenerative disc disease there is no evidence that it has resulted in a higher limitation of motion.  The Board finds that the currently assigned 60 percent rating contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca.   

In sum, the Board finds that the Veteran's degenerative disc disease has been manifested by range of motion limited to 20 degrees but there is no evidence that it has been manifested by ankylosis in an unfavorable angle with marked deformity and involvement of the major joints or without other joint involvement (Diagnostic Code 5286) nor is it manifested by unfavorable ankylosis of the entire spine (Diagnostic Code 5243).  Therefore, an initial rating in excess of 60 percent for degenerative disc disease of the lumbar spine is not warranted. 




Neurological Manifestations

After a careful review of the Veteran's claims file the Board finds that the Veteran's degenerative disc disease of the lumbar spine is manifested by neurological abnormalities.  The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Therefore, the Board finds that the Veteran warrants separate disability rating for his neurological manifestations of the lower extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

After a careful review of the Veteran's claims file, include VA and private treatment records and the VA examinations, the Board finds that the Veteran warrants separate 20 percent disability ratings for neuropathy of the left lower extremity and of the right lower extremity.  The Board finds that the Veteran's neuropathy of the bilateral lower extremities is manifested by moderate incomplete paralysis and not by severe incomplete paralysis; therefore, separate ratings of 20 percent but not higher are warranted. 

The Veteran's VA and private treatment records and VA examinations indicate that the Veteran has repeatedly reported symptoms of radiculopathy.  It has been most recently described as moderate neuropathy and radiculopathy at the May 2010 VA examination.  

In March 1997 it was noted that he had severe degenerative joint disease and lumbar radiculopathy.  In January 1998 he reported left lower extremity radiculopathy with increased activity; he described it as being sharp to his knee and occasionally went to his foot.  An MRI study showed spinal stenosis and facet atrophy.  At the November 1998 VA examination it was noted that the motor function and deep tendon reflexes of both lower extremities were intact and so was circulation but there was diminished pinprick sensation at distribution of S1 on the left.  The Veteran's private physician stated in September 1999 that he began treating the Veteran in 1988 and hospitalized him twice in the period between 1989 and 1990; he also noted that he had intractable back pain and radiculopathy.  

A June 2003 treatment note revealed that the Veteran used epidurals as treatment for his lumbar stenosis and that his lower extremity motor sensory and reflex function was symmetrical and normal.  In October 2007 a private physician noted that the Veteran had radiculopathy to the extremities that was worse when he stood or walked excessively.  It was noted that for relief he used a TENS unit, steroid injections, physical therapy, spine surgery, a chiropractor, and pain medications.  In March 2010 and April 2010 private reports of a follow-up neurology consultation it was noted that the Veteran's low back pain radiated to his left gluteus to his posterior thigh and calf; the Veteran had relief with lower back and sciatic nerve massage.  In December 2010 he was diagnosed with peripheral neuropathy due to arthritis and diabetes; it was also noted that he was using a cane. 

Thus, the Board finds that the Veteran has moderate neuropathy to the bilateral lower extremities and therefore, warrants separate 20 percent disability ratings for the right lower extremity and the left lower extremity.  The Board finds that while the Veteran's neuropathy is documented it has never been described as severe paralysis; therefore, he does not warrant higher ratings in excess of 20 percent.  

After a careful review of the Veteran's claims file, including VA and private treatment records and VA examinations, the Board finds that the Veteran warrants separate 20 percent disability ratings for neuropathy of the left lower extremity and of the right lower extremity.  The Board finds that the Veteran's neuropathy of the bilateral lower extremities is manifested by moderate incomplete paralysis and not by severe incomplete paralysis; therefore, separate ratings of 20 percent but not higher are warranted. 


Extraschedular Consideration 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular scheduler standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those two elements has been met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the scheduler evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board notes that the Veteran has a 60 percent disability rating based on degenerative disc disease of the lumbar spine and herein above was granted separate initial ratings of 20 percent for neuropathy of the right lower extremity and neuropathy of the left lower extremity.  As noted above, in exceptional cases where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  While the degenerative disc disease, including the neuropathy of the lower extremities, causes interference with employment and his activities of daily living, the Board finds, as discussed below, that any such interference is far short of a level that constitutes "marked" interference sufficient to render impractical the application of the regular rating schedule.  In addition, the Board notes that any interference with employment is not based solely on the Veteran's degenerative disc disease of the lumbar spine, including the neuropathy of the lower extremities, but also based on his other service-connected and non-service-connected disabilities; this was also found to be the case in the July 1998 Social Security Administration (SSA) determination that granted SSA benefits based on spondylosis of the cervical and lumbar spine, post laminectomy syndrome with radiculopathy, and osteoarthritis. 

In April 1999 the Veteran's private physician stated that the Veteran was 100 percent disabled, totally and permanently; however, the Board notes that this statement was made in reference to the Veteran's migraine headaches and osteoarthritis of the knees.  In September 1999 the Veteran's private physician stated that he hospitalized the Veteran twice between 1989 and 1990 for back pain.  In August 1999 the same private physician stated that the Veteran was totally and permanently disabled and unable to work because of "the disabilities discussed above"; those disabilities were the Veteran's cervical and lumbar spine, cervical radiculopathy, cervical stenosis, and cervical spondlitis, and degenerative joint disease of the knees bilaterally.  In October 2003 the same physician stated that he has always considered the Veteran to be 100 percent totally and permanently disabled.  He stated that he has been treating the Veteran for migraine headaches, cervical and lumbar spine condition with radiculopathy, knee problems, and osteoarthritis.  

In July 2001 it was noted that the Veteran maintained activities of daily living and a sales business with the help of his wife.  At the Veteran's May 2010 VA examination it was noted that the Veteran retired in 1998 from being a school teacher and that he retired because of his back pain.  It was noted that in relation to his activities of daily living he had no problems with grooming; "mild" problems with toileting; "moderate" problems with chores, recreation, bathing, and dressing; "severe" problems with shopping and travelling; and was prevented from exercise and sports.  

In February 2009 the Director of Compensation reviewed the Veteran's claims file in order to determine whether the Veteran is entitled to an extraschedular evaluation for his degenerative disc disease of the lumbosacral spine.  He noted that the Veteran was also service-connected for cervical spine stenosis with radiculopathy, headaches, status post right knee replacement, and left knee arthritis; a 100 percent evaluation since October 1994 which meant that a permanency of the total evaluation was established.  The Director discussed in detail the Veteran's private and VA treatment records.  He then opined as follows:

		No unusual or exceptional disability pattern has been 
      demonstrated that would render application of the 
      regular rating criteria as impractical.  Thun v. Peake, 
      22 Vet. App. 111 (2008).  The severe pain, radiculopathy, 
      and functional limitations attributed to the service-connected 
      lumbar spine disability closely approximate the rating schedule 
      criteria for a pronounced disability contained under former 
      DC 5293.  

		The aggravation of the condition by activity and necessity 
      of narcotic medications for pain management are contemplated 
      as being required for a pronounced lumbar disc disorder.  	Furthermore, the pain medications were not solely prescribed 
      for the lumbar spine condition, but the service-connected 
      cervical spine disorder and the osteoarthritis of other body 
      joints, as well.  Also, the veteran's totally disabling 
      status and unemployability have been consistently 
      attributed to the lumbar spine and other disorders, such 
      as the cervical spine disability, bilateral knee conditions, 
      headaches, and other non-service-connected conditions 
      such as chronic obstructive pulmonary disease, coronary 
      artery disease, and diabetes mellitus.  

		Accordingly, entitlement to an extra-schedular evaluation 
      for degenerative disc disease of the lumbosacral spine 
      from March 27, 1997, forward is denied as there is clearly 
      no unusual or exceptional disability pattern that renders 
      application of the regular rating criteria impractical pursuant 
      to 38 C.F.R. § 3.321(b)(1). 

Report of February 2009 Director of Compensation Opinion

The Board finds that in reviewing the statements made in private and VA treatment reports and in the VA examination reports regarding "severe" impact on his activities of daily living in conjunction with the statements regarding "mild" or "moderate" impact on the activities of daily living, there is no evidence showing that solely the service-connected degenerative disc disease causes marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  See 38 C.F.R. § 3.321(b).      

In regards to the statements made by the Veteran, a  layperson is competent to testify in regard to the onset and continuity of symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Board finds that the Veteran is not competent to opine if his degenerative disc disease and neuropathy of the lower extremities is manifested by unusual or exceptional disability pattern that renders application of the regular rating criteria impractical since he is not familiar with the rating criteria.  However, the Director of Compensation is competent to opine if the Veteran is entitled to an extraschedular evaluation and in addition, to the private and VA treatment reports and the VA examination reports also of record is the June February 2009 Director for Compensation opinion.  The Director denied entitlement to an extraschedular rating for the Veteran's service-connected degenerative disc disease of the lumbar spine, on the basis that there was no unusual or exceptional disability pattern that renders application of the regular rating criteria impractical.  In rendering this opinion the Director of Compensation stated that the Veteran's limitations are the expected limitations with the current severity of the Veteran's degenerative disc disease of the lumbar spine.  He further stated that the aggravation of the condition by activity and the necessity of narcotics are appropriately rated under the applicable diagnostic codes contained in the rating criteria.  In addition, the Board notes that the Director of Compensation points out that the private opinions were based on all of the Veteran's disabilities and not just his service-connected degenerative disc disease of the lumbar spine. 

Thus, the Board finds that after a careful review of the Veteran's claims file, including the Veteran's statements, his private and VA treatment reports, his VA examinations, and the opinion of the Director of Compensation, there is no evidence that the Veteran's degenerative disc disease of the lumbar spine is manifested by exceptional or unusual circumstances indicating the rating schedule may be inadequate to compensate for average impairment of earning capacity due to the disability.  Therefore, an increased rating in excess of 60 percent for degenerative disc disease of the lumbosacral spine and 20 percent for neuropathy of the right lower extremity and the left lower extremity, based on an extraschedular evaluation is not warranted. 


ORDER

An initial rating in excess of 60 percent, to include on an extraschedular basis for service-connected degenerative joint disease of the lumbar spine is denied.

A separate initial rating of 20 percent for the service-connected degenerative joint disease of the lumbar spine based on radiculopathy of the right lower extremity is granted, subject to the regulation controlling disbursement of VA monetary benefits.  

A separate initial rating of 20 percent for the service-connected degenerative joint disease of the lumbar spine based on radiculopathy of the left lower extremity is granted, subject to the regulation controlling disbursement of VA monetary benefits.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


